department of the treasury int ernal revenue service washington d c o f f i c e o f date c h i e f c o u n s e l number release date cc intl br tl-n-6631-00 uilc internal_revenue_service national_office field_service_advice memorandum for gordon l gidlund associate area_counsel lmsb cc lm ctm sd from anne o’connell devereaux senior technical reviewer cc intl br3 subject this chief_counsel_advice responds to your memorandum received date in which three issues were presented on date you withdrew your request for assistance under what was previously described as issue sec_1 and in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend corp x fscsub corp y product a year m year n tax_year tax_year p tax_year q issue tl-n-6631-00 for purposes of determining fsc income was corp x reasonable in apportioning certain deductions for compensation paid according to estimated time spent by certain key employees on united_states and foreign activities conclusion for purposes of determining fsc income corp x may apportion its deductions for compensation according to estimated time spent by certain key employees on united_states and foreign activities only if this method reflects to a reasonably close extent the factual relationship between the deductions and the groupings of gross_income whether a method of apportionment is reasonable in any given set of circumstances is a question of fact facts corp x a publicly-traded united_states_corporation is an accrual-basis taxpayer corp x designs and manufactures product a corp x manufactures all of product a in the united_states the tax years in issue are tax years p and q corp x formed fscsub in year m to handle its export sales and formed corp y in year n to handle its domestic sales all foreign sales of corp x are made through fscsub and corp x sells the same products both domestically and internationally fscsub uses the combined taxable_income cti method of transfer_pricing provided for by sec_925 of the internal_revenue_code code and temp sec_1 a -1t c for general and administrative manufacturing and research_and_development department employees corp x generally apportioned salaries bonuses 401_k_plan and stock_option deductions to fsc income based on a weighted average foreign sales percentage that closely resembled the percentage of foreign and us gross_income figures however for certain senior executives corp x apportioned salaries bonuses stock_option deductions and 401_k_plan deductions at different rates some of which reflected estimated time spent on foreign activities to determine estimated time spent corp x relied on the recollection of the applicable executives contemporaneous_records were generally not kept or maintained law and analysis the determination of cti under sec_925 of the code requires the computation of taxable_income from specific sources or activities this computation is governed by the regulations under sec_1_861-8 the regulations under sec_1_861-8 generally require taxpayers to allocate deductions to a class_of_gross_income and to the extent necessary to make the determination required by an operative code section see sec_1_861-8 relating to the computation of cti to apportion deductions within the class between statutory and residual groupings of gross_income sec_1_861-8 the apportionment of a deduction must be accomplished in a manner that reflects to a reasonably close extent the factual relationship between the deduction and the tl-n-6631-00 grouping of gross_income examples of bases and factors that may be used for apportionment include i comparison of units sold ii comparison of the amount of gross_sales or receipts iii comparison of cost_of_goods_sold iv comparison of profit contribution v comparison of expenses_incurred assets used salaries paid space utilized and time spent which are attributable to the activities or properties giving rise to the class or gross_income and vi comparison of the amount of gross_income temp sec_1_861-8t for the tax years in issue corp x apportioned certain compensation deductions for various executives and key employees between statutory and residual groupings on a time spent basis while using different apportionment methods for other types of compensation paid to those same key employees and for other employees’ compensation while time spent on activities that give rise to gross_income is one example of the factors that may be used to apportion deductions within a class_of_gross_income temp sec_1_861-8t provides that a method of apportionment may not be used when it does not reflect to a reasonably close extent the factual relationship between the deduction and the groupings of income it is not unreasonable that different employees' compensation deductions be treated differently if such deductions relate to different classes of gross_income the deduction for compensation paid to an employee who generates only united_states source income may reasonably be apportioned wholly to united_states source income if however another employee generates both foreign and domestic income apportionment between the statutory and residual groupings is generally appropriate the activities of senior executives are largely general and administrative in nature and relate to the production of all gross_income for an apportionment to be acceptable the method chosen must reflect to a reasonably close extent the factual relationship between the deduction and the grouping of gross_income the determination of whether the method of apportionment chosen by the taxpayer is reasonable is a question of fact since allocations and apportionments are made on the basis of the factual relationship between the deduction and the gross_income to which it relates the taxpayer must provide information from which such factual relationships can reasonably be determined sec_1_861-8 as a general matter the time spent by an employee on various activities can be an acceptable basis of apportionment if it is reasonably substantiated and reasonably relates the deduction to the groupings of gross_income see sec_1_861-8 sec_1 it is not clear from the facts submitted whether corp x’s cti includes both domestic and foreign_source_income we note however that because cti is not based on geographic source_of_income principles cti may comprise multiple sources of income when for example a taxpayer manufactures property in one country and sells it in another sec_863 provides that percent of the income is foreign source and percent is united_states source to the extent that corp x’s cti comprises domestic source income it may not be reasonable for corp x to apportion compensation deductions to cti based on employees’ time spent on foreign activities tl-n-6631-00 exs and the adequacy of a taxpayer’s time records is a question of fact certain time records that may be reasonably acceptable in one situation may not be acceptable in another situation given the particular facts and circumstances of each situation time factors to be considered might include phone records meeting minutes or travel schedules the apportionment factor chosen by a taxpayer does not need to be the best_method it need only be a method that reasonably reflects the factual relationship between the deduction and the groupings of gross_income corp x must provide the service with facts sufficient to establish that a time basis apportionment reflects to a reasonably close extent the factual relationship between the key employee's compensation deduction and the groupings of gross_income in this situation the fact that the apportionment fraction may differ when using different apportionment factors ie time as opposed to sales percentage is not determinative of the reasonableness of an apportionment method but may be a factor in determining the reasonableness of the relationship of the deduction to the grouping of gross_income furthermore different treatment of different elements of key employees’ compensation ie the 401_k_plan deduction may call into question the reasonableness of the apportionment method chosen by the taxpayer similarly if corp x uses different methods of apportionment from year to year for the same employee who is doing substantially the same work during each year such different treatment may call into question the reasonableness of the method chosen it is incumbent upon corp x to explain why such different treatment is reasonable in this situation please call if you have any further questions anne o'connell devereaux senior technical reviewer branch office of the associate chief_counsel international
